Citation Nr: 0940229	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  06-35 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.	Entitlement to service connection for residuals of 
venereal disease.

2.	Entitlement to service connection for a bilateral ankle 
disorder.

3.	Entitlement to service connection for a bilateral foot 
disorder.

4.	Entitlement to service connection for a back disorder.

5.	Entitlement to service connection for a bilateral knee 
disorder.

6.	Entitlement to service connection for an acquired 
psychiatric disorder to include posttraumatic stress disorder 
(PTSD), addictive behavior, and depression.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1978, 
and from July 1980 to September 1981.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania, which denied 
entitlement to the benefits sought. In June 2008, the Veteran 
testified during a hearing at the RO before the undersigned 
Veterans Law Judge of the Board. 

The Board is deciding claims for service connection for 
ankle, foot and back disorders, and residuals of venereal 
disease. The issues of service connection for a bilateral 
knee disorder and an acquired psychiatric disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	The Veteran does not currently have the residuals of 
venereal disease.

2.	There is no evidence of a current bilateral ankle 
disorder.

3.	There is no current bilateral foot disorder.

4.	There is no current back disorder.


CONCLUSIONS OF LAW

1.	The criteria for service connection for the residuals of 
venereal disease are not met. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).

2.	The criteria for service connection for a bilateral 
ankle disorder are not met.           38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009);          
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

3.	The criteria for service connection for a bilateral foot 
disorder are not met.              38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009);         38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).

4.	The criteria for service connection for a back disorder 
are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2009), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), to be 
codified later at 38 CFR 3.159(b)(1).

The RO has informed the Veteran of what evidence would 
substantiate the claims  on appeal through VCAA notice 
correspondence dated from March 2004 to October 2008. The 
September 2006 Statement of the Case (SOC) explained the 
general criteria to establish a claim for entitlement to 
service connection. The VCAA notice further indicated the 
joint obligation between VA and the Veteran to obtain 
pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining further 
VA medical records, private treatment records and other 
Federal records. See Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002). Furthermore, an addendum to the October 
2008 notice letter provided information concerning both the 
disability rating and effective date elements of a pending 
claim for benefits.

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.           
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In 
this instance, the initial VCAA notice correspondence was 
sent prior to issuance of the May and December 2005 rating 
decisions on appeal, and thus met the standard for timely 
notice. The subsequent VCAA notice letters were sent 
following the rating decisions on appeal.
However, the Veteran has had an opportunity to respond to the 
relevant VCAA notice in advance of the most recent August 
2009 Supplemental SOC (SSOC) readjudicating the claims. There 
is no indication of any further available evidence or 
information to be associated with the record. The Veteran has 
therefore had the full opportunity to participate in the 
adjudication of the claims. See Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. 
Cir. 2007).

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining available service 
treatment records (STRs), and records of VA outpatient 
treatment. The Veteran has also undergone a VA examination. 
See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 
Charles v. Principi, 16 Vet. App. 370 (2002). The Veteran has 
provided several lay statements in support of the claims, and 
has testified during a Travel Board hearing before the 
undersigned. The record as it stands includes sufficient 
competent evidence to decide the claims. See 38 C.F.R. § 
3.159(c)(4). Under these circumstances, no further action is 
necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 

Background and Analysis

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2009). Service connection may also be granted for 
a disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009). 

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b) (2009).

Residuals of Venereal Disease

The Board's review of the evidence of record is absent any 
indication that the Veteran has or ever has had the residuals 
of venereal disease. Records of VA outpatient treatment from 
between December 2003 and August 2008 do not provide any 
mention of evaluation or treatment for the disorder claimed. 
There are no private medical records which allude to 
treatment for venereal disease. The Veteran has received 
several VCAA letters prompting him to identify additional 
evidence and information in support of his claim, and has not 
responded through indicating where such evidence may be 
obtained. The reasonable conclusion warranted is that there 
is no other source of medical evidence that would 
substantiate the instant claim. Incidentally, while not 
necessarily probative of the element of a current disability, 
the Veteran's available service treatment records for his 
second period of active duty service from July 1980 to 
September 1981 do not denote any complaints or diagnosis 
related to a history of venereal disease. The Veteran also 
has not identified symptoms of the claimed disorder that 
might eventually correspond to a competent diagnosis of this 
disorder from a physician. See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (indicating competency of lay 
testimony to describe symptoms that support a later diagnosis 
by a medical professional).

The initial criterion to establish service connection is 
competent evidence of the current disability claimed. Moore 
v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for 
service-connected injury is limited to those claims which 
show a present disability.");  Hicks v. West, 12 Vet. App. 
86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992). See also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability."). Absent evidence 
of a current qualifying disability, a claim for service 
connection cannot be substantiated. Based on the competent 
evidence on file, this is the case in regard to the Veteran's 
claim for service connection for residuals of venereal 
disease. There is no basis for a diagnosis of the present 
disability claimed. Without evidence of a current disability, 
the Board will not consider further the issue of whether 
there is a present disorder with an etiological link to the 
Veteran's service, i.e., a causal nexus to an incident of 
service. It follows that even while STRs from the first 
period of active duty service from 1974 to 1978 are 
unavailable, this is of no detriment in adjudicating the 
Veteran's claim, since the element of causation is not 
dispositive. Rather, given that more recent treatment records 
lack mention of the claimed disorder, the determinative 
factor is absence of a current disability.  

Hence, the medical evidence does not establish a clinical 
diagnosis of the claimed disability. The Board has also taken 
into consideration the Veteran's assertions in this case, but 
as he is a layperson he cannot provide an unsubstantiated 
opinion on a matter such as a medical diagnosis without 
consistent competent evidence. See Grottveit v. Brown,  5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 
 
For these reasons and bases, the Board is denying the claim 
for service connection for the residuals of venereal disease. 
The preponderance of the evidence is unfavorable on the 
claim, and under these circumstances the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).






Bilateral Ankle, Bilateral Foot, and Back Disorders

The medical evidence does not provide current indication that 
the Veteran experiences any form of bilateral ankle, 
bilateral foot, or back disorder. The clinical evaluation 
history post-service is comprised entirely of VA outpatient 
records, which do not include reference to any complaints or 
findings involving an ankle, foot or back disorder. The 
available VA treatment history primarily refers to instances 
of psychological and vocational counseling. There are no 
other sources of treatment for the disabilities claimed as to 
which the Veteran has placed VA on notice. Consequently, 
absent relevant post-service treatment, there is no competent 
and probative evidence of the identified disorders. For each 
of the claims, the element of a claimed current disability 
has not been substantiated. See again Moore v. Nicholson, 21 
Vet. App. at 215; Rabideau v. Derwinski, 2 Vet. App. at 144; 
Brammer v. Derwinski, 3 Vet. App. at 225.

The matter of the claimed disabilities not having been 
established, further analysis of the claim will not proceed 
including on the question whether there manifests a current 
disability with a link to service. As previously indicated, 
the lack of complete STRs is not detrimental to the claims 
being considered given that there    is no substantiation of 
the initial criterion of a current disability. 

Accordingly, without medical evidence of current bilateral 
ankle, bilateral foot or back disorders, the claims for 
service connection for these disabilities cannot be 
established, and must be denied. Since the preponderance of 
the evidence is unfavorable on the claims, the benefit-of-
the-doubt doctrine does not apply.               38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. 








ORDER

Service connection for residuals of venereal disease is 
denied.

Service connection for a bilateral ankle disorder is denied.

Service connection for a bilateral foot disorder is denied.

Service connection for a back disorder is denied.


REMAND

The remaining claims on appeal must undergo further 
evidentiary development before the Board may render an 
appellate decision.

In regard to the claim for service connection for a bilateral 
knee disorder,              the Board's October 2008 remand 
directed that the Veteran undergo a VA examination to 
ascertain the current diagnosis and likely etiology of this 
claimed disability. The Veteran underwent a March 2009 
orthopedic examination resulting in diagnoses of right knee 
symptomatic plica with early degenerative joint disease, and 
left knee early degenerative joint disease. However, the 
examiner did not then provide any opinion on the etiology of 
this disorder and whether it was incidental to the Veteran's 
service. Consequently, the Board's directive was not fully 
accomplished on remand. Stegall v. West, 11 Vet. App. 268 
(1998) (a remand confers upon the claimant, as a matter of 
law, the right to compliance with the remand directives).

Hence, the Board is remanding this claim again to obtain a 
supplemental opinion from the March 2009 VA examiner as to 
the etiology of the diagnosed bilateral knee disorders. The 
identified cause of knee pathology from during service is 
that the Veteran had ongoing participation in a recreational 
basketball league that required consistent placement of 
severe joint stress upon both knees. See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (where lay 
evidence provided is credible and competent, the absence of 
contemporaneous medical documentation does not preclude 
further evaluation as to the etiology of the claimed 
disorder).   The VA examiner must consider this alleged 
source of in-service injury in providing an overall 
assessment on the subject of causation. See 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009) (VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim). 

In furtherance of the claim for service connection for an 
acquired psychiatric disorder, including PTSD, the Veteran 
has identified a precipitating stressful incident from 
service. He indicates that while stationed in Manila in the 
Republic of the Philippines, in late 1976 there was an 
altercation in a local establishment in which both civilians 
and members of the Philippines military began shouting at him 
in reference to being an American and became hostile to him. 
According to              the Veteran, these individuals 
brandished weapons and proceeded to attack him.            He 
describes a series of events in which he responded in self-
defense fighting several other individuals and finally 
escaped from the situation unharmed. The Veteran states that 
his superiors learned of the incident and relieved him from 
Marine Security Guard duty in Manila and reprimanded him for 
his behavior.             He states that he was referred to 
mental health evaluation on return to Quantico, Virginia. 

There are specific notice requirements that apply where, as 
here, a PTSD claim is premised upon an in-service personal 
assault. According to 38 C.F.R. § 3.304(f)(3), evidence from 
sources other than the claimant's service records may 
corroborate the claimed assault, including records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, physicians, and other sources. 
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. See 67 Fed Reg. 10,330-10,332 (March 7, 2002) (later 
codified at 38 C.F.R. § 3.304(f)(3)). 



In this instance, a thorough explanation of the procedures 
for establishing a claim based upon a personal assault should 
be provided to the Veteran to ensure that the applicable 
notice criteria are met. See Bradford v. Nicholson, 20 Vet. 
App. 200, 205-06 (2006).

Accordingly, these claims are REMANDED for the following 
action:

1.	The RO should return the claims folder 
to the VA examiner who conducted the VA 
examination of              March 2009, 
and request a supplemental opinion as to 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
that the Veteran's diagnosed bilateral 
knee disorder is causally related to an 
incident of his service, including his 
stated involvement in a recreational 
basketball league during service. A clear 
rationale should be stated for all 
conclusions reached. 

Provided that the March 2009 examiner is 
not available, or is no longer employed by 
VA, schedule the Veteran for an 
examination by an examiner who has not 
seen him previously, and that addresses 
the inquiries set forth above regarding 
the etiology of the disability claimed. 

2.	The RO should send the Veteran 
additional correspondence providing 
notification of the provisions of 38 
C.F.R. § 3.304(f)(3) pertaining to the 
alternative sources of evidence which may 
be used to substantiate the occurrence of 
an in-service personal assault, in support 
of a claim for service connection for 
PTSD. Also inform the Veteran of the 
opportunity to provide further evidence or 
information that pertains to the process 
of stressor verification.

3.	The RO should then review the claims 
file. If any of the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall 
v. West, 11 Vet. App. 268 (1998).

4.	Thereafter, the RO should readjudicate 
the claims of entitlement to service 
connection for a bilateral knee disorder, 
and for an acquired psychiatric disorder 
to include PTSD, addictive behavior, and 
depression, based upon all additional 
evidence received. If any benefit sought 
on appeal is not granted, the Veteran 
should be furnished with a Supplemental 
Statement of the Case (SSOC) and afforded 
an opportunity to respond before the file 
is returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims. His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated. The Veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655. 

	(CONTINUED ON NEXT PAGE)



These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).



 Department of Veterans Affairs


